Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20-37 are currently pending and are under examination.
Benefit or priority is to April 8, 2020.

This is a TRACK ONE application.

	The following is an Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest bacteriophage/bacterial virus particles/ packaged phagemids comprising nucleic acid encoding a DNA base editor or prime editor which targets a nucleotides sequence in a target bacterial and genetically modifies the DNA to generate an alteration in the DNA sequence without introducing a double strand break (DSB) in the DNA and wherein the genetic modification does not lead to the death of the target bacteria.
	Art of record includes:
Jiang et al. (2013; RNA-guided editing of bacterial genomes using CRISPR-Cas systems. Nature Biotechnology. 31(3): 233-239, plus 2 pages of Online Methods) teach the use of CRISPR-Cas9 to genetically engineer targeted sequences in S. pneumonia and E. coli.  The dual-RNA:Cas9 directed cleavage (double strand break) of the targeted genomic site and kills un-mutated cells. Jiang et al. do not teach to perform this method in bacteria in situ.
Sheth et al. (2017; Manipulating bacterial communities by in situ microbiome engineering. Tends Genet. 32(4): 189-200) teach genetically manipulating bacterial communities in terrestrial, aquatic, and host-associated microbial communities. Sheth et al. note in Table 1 that the use of bacteriophage microbiome engineering results in cell lysis.
Voorhees et al. (2020; Challenges & opportunities for phage-based in situ microbiome engineering in the gut. Journal of Controlled Release.326:106-119) teach the transformation of gut bacterial to express and secrete therapeutic proteins.
Ramachandran et al. (2019; Editing the microbiome the CRISPR way. Phil. Trans. R. Soc. B 374:20180103; pages 1-10) is a review article that appears to summarize the art at the time of filing. Ramachandran et al. discuss editing the microbiome in 3 ways. One was is additive therapy, where in the CRISPR engineer bacteria and yeast that supplement the host microbiota with individual strains or consortiums of bacterial species. As shown in Figure 1, it is these engineered bacteria/yeast that are provided to the subject host.  Another way to edit the microbiome is via subtractive therapy wherein CRISPR engineered lytic phages eliminated disease causing members of the microbiome. Again, as shown in Figure 1, these lytic phages are provided to the subject host. The third way to edit the microbiome is by modulatory therapy which is to modulate the composition or activity of the endogenous microbiome. At page 3+, at the bottom, Ramachandran et al. teach the genome editing by use of catalytic dead Cas9 (dCas9) fused to a cytosine deaminase or adenosine deaminase to convert the bases at specific target positions without the need to introduced a DNA break. 
Guadelli et al. (2017; Programmable base editing of A-T to G-C in genomic DNA without DNA cleavage. Nature. 551:464-490) teach the use of dCas and deaminases to edit bases in HEK293 cells, wherein the dCas-deaminase fusion protein is presented in a plasmid. See also Komor et al. (2016; Programmable editing of a target base in genomic DNA without double-strand DNA cleavage. Nature. 533:420-436) for similar teachings with HEK293 cells, and Nishida et al. (2016; Targeted nucleotide editing using hybrid prokaryotic and vertebrate adaptive immune systems. Science.  353: aaf8729-1 – aaf8729-8) with similar teachings in yeast and CHO cells.
Tong et al. (2019; Highly efficient DSB-free base editing for streptomycetes with CRISPR-BEST. PNAS. 116(41): 20366-20375) teach plasmid pCRISPR-BEST comprising nucleic acid encoding Cas9n and deaminase for base editing in Streptomyces without DSB.
	The corresponding PCT/EP2021/059229 search report filed in the parent application SN 17/225,869 IDS dated August 30, 2021 (current IDS; EUROPEAN PATENT OFFFICE, International Search Report, PCT/EP2021/059229, July 19, 2021) also provides in the PCT-237 a survey of prior art which does not anticipate or render obvious the instant claims (corresponding to PCT claims 48 and 49). The ISR notes that the claims do not recite how a DSB will not occur, that is, how is the DNA base editor or prime editor designed to genetically modify the DNA without introducing a DSB when the prior art relies on the CRISPER-Cas system. In response, the latter five references cited above teach the use of nCas and dCas with the editors/deaminases and the specification at pages 35-38, wherein the cytosine guanine base editors consist of a nickase CRISPR fused to a cytosine deaminase, for example. See [0187], [0189], and 
	Therefore, the claims are allowable over the art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."







Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656